    Case 1:20-cv-02262-EGS Document 87-1 Filed 11/01/20 Page 1 of 3



1. Colorado/Wyoming – service in this district was impacted by recent ice and snow
   storms, but that problem is abating now. Further, service in this district is impacted by
   COVID-19 and employee unavailability. Employees from other facilities are being moved
   to the processing plant to mitigate this problem, as needed. Overtime is being
   maximized. We also hired new employees. As discussed in Mr. Barber’s and Mr.
   Coleman’s testimony on October 31, 2020, and in the document titled, “Extraordinary
   Measures – Return Ballot Mail Processing Policy,” dated October 28, 2020, special,
   extraordinary measures to process and deliver ballots are now in place.

2. Greater Indiana – service scores in this district do not include ballots that are turned
   around in local delivery units, which are delivered the same day with a near 100%
   success rate. As discussed in Mr. Barber’s and Mr. Coleman’s testimony on October 31,
   2020, and in the document titled, “Extraordinary Measures – Return Ballot Mail
   Processing Policy,” dated October 28, 2020, special, extraordinary measures to process
   and deliver ballots are now in place.

3. Oklahoma – service in that district was impacted by recent ice and snow storms, but that
   problem is abating now. As discussed in Mr. Barber’s and Mr. Coleman’s testimony on
   October 31, 2020, and in the document titled, “Extraordinary Measures – Return Ballot
   Mail Processing Policy,” dated October 28, 2020, special, extraordinary measures to
   process and deliver ballots are now in place.


4. N. New England -- service scores in this district do not include ballots that are turned
   around in local delivery units, which are delivered the same day with a near 100%
   success rate. As discussed in Mr. Barber’s and Mr. Coleman’s testimony on October 31,
   2020, and in the document titled, “Extraordinary Measures – Return Ballot Mail
   Processing Policy,” dated October 28, 2020, special, extraordinary measures to process
   and deliver ballots are now in place.


5. Kentuckiana – service scores in this district do not include ballots that are turned around
   in local delivery units, which are delivered the same day with a near 100% success rate.
   As discussed in Mr. Barber’s and Mr. Coleman’s testimony on October 31, 2020, and in
   the document titled, “Extraordinary Measures – Return Ballot Mail Processing Policy,”
   dated October 28, 2020, special, extraordinary measures to process and deliver ballots
   are now in place.


6. Central Pennsylvania – service in this district is impacted by COVID-19 and employee
   unavailability. Employees from other facilities are being moved to the processing plant to
   mitigate this problem, as needed. Overtime is being maximized. We have also hired new
   employees. As discussed in Mr. Barber’s and Mr. Coleman’s testimony on October 31,
   2020, and in the document titled, “Extraordinary Measures – Return Ballot Mail
   Processing Policy,” dated October 28, 2020, special, extraordinary measures to process
   and deliver ballots are now in place.


7. Detroit – service in this district is impacted by COVID-19 and employee unavailability.
   Employees from other facilities are being moved to the processing plant to mitigate this
   problem, as needed. Overtime is being maximized. We have also hired new employees.
        Case 1:20-cv-02262-EGS Document 87-1 Filed 11/01/20 Page 2 of 3



       As discussed in Mr. Barber’s and Mr. Coleman’s testimony on October 31, 2020, and in
       the document titled, “Extraordinary Measures – Return Ballot Mail Processing Policy,”
       dated October 28, 2020, special, extraordinary measures to process and deliver ballots
       are now in place.


   8. Mid-Carolinas – service scores in this district do not include ballots that are turned
      around in local delivery units, which are delivered the same day with a near 100%
      success rate. As discussed in Mr. Barber’s and Mr. Coleman’s testimony on October 31,
      2020, and in the document titled, “Extraordinary Measures – Return Ballot Mail
      Processing Policy,” dated October 28, 2020, special, extraordinary measures to process
      and deliver ballots are now in place.


   9. Greensboro – service scores in this district do not include ballots that are turned around
      in local delivery units, which are delivered the same day with a near 100% success rate.
      As discussed in Mr. Barber’s and Mr. Coleman’s testimony on October 31, 2020, and in
      the document titled, “Extraordinary Measures – Return Ballot Mail Processing Policy,”
      dated October 28, 2020, special, extraordinary measures to process and deliver ballots
      are now in place.


   10. Greater S. Carolina – service scores in this district do not include ballots that are turned
       around in local delivery units, which are delivered the same day with a near 100%
       success rate. As discussed in Mr. Barber’s and Mr. Coleman’s testimony on October 31,
       2020, and in the document titled, “Extraordinary Measures – Return Ballot Mail
       Processing Policy,” dated October 28, 2020, special, extraordinary measures to process
       and process and deliver ballots are now in place.


   11. Greater Michigan – service in this district is impacted by COVID-19 and employee
       unavailability. Employees from other facilities are being moved to the processing plant
       service scores in this district do not include ballots that are turned around in local
       delivery units, which are delivered the same day with a near 100% success rate.
       employees. As discussed in Mr. Barber’s and Mr. Coleman’s testimony on October 31,
       2020, and in the document titled, “Extraordinary Measures – Return Ballot Mail
       Processing Policy,” dated October 28, 2020, special, extraordinary measures to deliver
       ballots are now in place.


    For those additional districts that either (i) had an inbound ballot processing score of less
than 80 percent on October 31, 2020 or (ii) less than 90 percent on both October 30, 2020 and
October 31, 2020, Defendants again caution, as they have previously, that the daily reports are
unreliable for a number of reasons. Further, service scores in the districts do not include ballots
that are turned around in local delivery units, which are delivered the same day with a near
100% success rate. In all processing plants, extraordinary measures are being and will be put
into place, as set forth in the testimony and Extraordinary Measures memorandum discussed
above.
Case 1:20-cv-02262-EGS Document 87-1 Filed 11/01/20 Page 3 of 3
